COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Expunction

Appellate case number:     01-18-00938-CV

Trial court case number: 18-DCV-250887

Trial court:               458th District Court of Fort Bend County

        Appellant, Texas Department of Public Safety, has filed a motion to unseal the sealed
clerk’s record filed in this case and to permit access. The clerk’s record filed in this court contains
no trial court order sealing documents under Texas Rule of Civil Procedure 76a, but the Agreed
Order of Expunction states that all records relating to appellee’s prosecution and arrest are
expunged and their release and dissemination is prohibited.
      The Department’s notice of appeal operates as a supersedeas bond. See TEX. CIV.
PRAC. & REM. CODE § 6.001(b)(2); In re Long, 984 S.W.2d 623, 625 (Tex. 1999).
        We GRANT IN PART appellant’s motion and order the Clerk of this Court to
permit the parties to this appeal and their counsel to have access to the sealed clerk’s record
in this case. The parties and their counsel are prohibited from disseminating any of the
documents in the sealed clerk’s record to any person other than a party to this appeal or
counsel for a party to this appeal.
       It is so ORDERED.

Judge’s signature: ___/s/ Michael Massengale______
                    Acting individually  Acting for the Court


Date: __December 4, 2018___